ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-047, concluding that LAN J. HIRSCH of HACKENSACK, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) and (b) (failure to safekeep property) and RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal);
And the Court having determined from its review of the matter that the appropriate quantum of discipline for respondent’s unethical conduct is a censure;
And respondent through counsel having assented to the imposition of a censure;
And good cause appearing;
It is ORDERED that IAN J. HIRSCH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.